USCA4 Appeal: 21-7562      Doc: 15         Filed: 05/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7562


        ROBERT GRAHAM, JR.,

                            Plaintiff - Appellant,

                     v.

        STATE OF SOUTH CAROLINA; FLORENCE COUNTY COURT SYSTEMS;
        ALAN WILSON, South Carolina Attorney General,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Timothy M. Cain, District Judge. (6:21-cv-00769-TMC)


        Submitted: April 29, 2022                                         Decided: May 17, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert Graham, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7562     Doc: 15        Filed: 05/17/2022     Pg: 2 of 2




        PER CURIAM:

              Robert Graham, Jr., appeals the district court’s order accepting the recommendation

        of the magistrate judge and dismissing Graham’s 42 U.S.C. § 1983 complaint under 28

        U.S.C. §§ 1915(e)(2)(B), 1915A.      He also appeals the denial of his motion for

        reconsideration. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. Graham v. South Carolina, No.

        6:21-cv-00769-TMC (D.S.C. Sept. 30 & Nov. 1, 2021). We deny Graham’s motions to

        place the case in abeyance, for remand, to appoint counsel, and to amend sentence. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                    AFFIRMED




                                                   2